          Case 1:20-cv-11438-FDS Document 11 Filed 11/23/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


                                                   )
ROBERT MONTGOMERY THOMAS,                          )
                                                   )
               Plaintiff,                          )
                                                   )
                                                             Civil Action No.
               v.                                  )
                                                             20-11438-FDS
                                                   )
CHARLES DUANE BAKER, JR., et al.,                  )
                                                   )
               Defendants.                         )
                                                   )


                                     ORDER OF DISMISSAL

SAYLOR, C.J.

       Pro se litigant Robert Montgomery Thomas has filed an amended complaint in which he

challenges the legality of executive orders issued by Massachusetts Governor Charles Baker in

response to the COVID-19 pandemic. For the reasons stated below, the amended complaint will

be dismissed for lack of standing.

       Article III of the Constitution limits the jurisdiction of the federal courts to “Cases” or

“Controversies,” U.S. Const. art. III, § 2, and a federal court’s “‘obligation to inquire sua sponte

into [its] jurisdiction over the matter’ exists in every case,” Fideicomiso De La Tierra Del Cano

Martin Pena v. Fortuno, 604 F.3d 7, 16 (1st Cir. 2010) (quoting Doyle v. Huntress, Inc., 419

F.3d 3, 6 (1st Cir. 2005)). For a case or controversy to exist, the plaintiff must have standing—

that is, he must have a “‘personal stake in the outcome’ of the claim asserted. Pagan v.

Calderon, 448 F.3d 16, 27 (1st Cir. 2006) (quoting Baker v. Carr, 369 U.S. 186, 204 (1962)).

“To establish standing, a plaintiff must present an injury that is concrete, particularized, and

actual or imminent; fairly traceable to the defendant’s challenged action; and redressable by a
          Case 1:20-cv-11438-FDS Document 11 Filed 11/23/20 Page 2 of 3




favorable ruling.” Horne v. Flores, 557 U.S. 433, 445 (2009). In contrast, “a plaintiff raising

only a generally available grievance about government—claiming only harm to his and every

citizen's interest in proper application of the Constitution and laws, and seeking relief that no

more directly and tangibly benefits him than it does the public at large—does not state an Article

III case or controversy.” Lance v. Coffman, 549 U.S. 437, 439 (2007) (quoting Lujan v. Wildlife,

504 U.S. 555, 560-61 (1992)); see also Schlesigner v. Reservists Comm. to Stop the War, 418

U.S. 208, 217 (1974) (stating that a “generalized interest of all citizens in constitutional

governance” does not suffice to confer standing).

       Here, the amended complaint does not allege any facts from which it can be reasonably

inferred that Thomas has suffered “an injury that is concrete, particularized, and actual or

imminent; fairly traceable to the defendant’s challenged action; and redressable by a favorable

ruling.” He complains that the executive orders Governor Baker issued in response to the

COVID-19 pandemic violate his rights under the First, Fourth, Eighth, Ninth, and Tenth

amendments to the United States Constitution. In his original complaint, he did not allege that

he personally has been injured by the executive orders in question. Instead, he referred to

injuries suffered by others who have been adversely affected by the executive orders: the loss of

income by workers who were not deemed essential; the increase of domestic and child abuse; the

“horrible childhood memories” and “deni[al] of needed peer companionship” experienced by

children whose schools were abruptly closed; and, the “deni[al] [of] physician and hospital

access” to “the vulnerable seniors and others in need of regular or special medical attention and

procedures.” Compl. at 7.

       In the amended complaint, Thomas claims that the Governor’s orders caused him to

receive delayed medical treatment and forced him “into involuntary self-imprisonment and



                                                  2
          Case 1:20-cv-11438-FDS Document 11 Filed 11/23/20 Page 3 of 3




harmful solitary isolation.” (Am. Compl. at 4). He also complains, among other things, that he

is forced to wear a mask, that he has not been provided a mask by the government, that he has to

observe quarantine and social-distancing requirements, and that he cannot freely interact with his

neighbor children. (Id. at 4-5). He has therefore attempted to claim an injury personal to him, as

opposed to a generalized injury applicable to all residents of the Commonwealth. But despite his

efforts to allege a concrete, particularized injury, the fact remains that he asserts no claim that is

not applicable, in form or substance, to the entire population of the state. Even his claim

concerning his medical care amounts to little more than inconvenience in scheduling

appointments, which is not a sufficiently particularized injury and in any event is not redressable

by the Court.

       Accordingly, Thomas does not have standing to bring this action and the court lacks

jurisdiction to adjudicate his claims. The amended complaint will therefore be dismissed.

So Ordered.



                                                       /s/ F. Dennis Saylor IV
                                                       F. Dennis Saylor IV
Dated: November 23, 2020                               Chief Judge, United States District Judge




                                                   3
